Citation Nr: 1504985	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  12-33 458A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Neil S. Weiner, Esq.


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to September 1970.  The Veteran died in December 2004; the appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that, in addition to the paper claims file, a paperless, electronic claims file is associated with the appellant's claim, and has been reviewed.


FINDINGS OF FACT

1.  The Veteran died in December 2004.  The death certificate lists the immediate cause of death as small cell carcinoma of the lung of a two year duration, with brain metastasis during the three months immediately preceding death.

2.  During his lifetime, the Veteran had not established service connection for any disability.

3.  The most probative evidence does not show that the Veteran was exposed to herbicides during his active service.

4.  There is no competent evidence of lung cancer during service or manifested within one year of separation from service, nor does the appellant contend the condition is otherwise related to service. 

5.  A disability of service origin did not cause or contribute substantially or materially to cause the Veteran's death.

CONCLUSION OF LAW

The criteria for establishing service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  In this case, compliant VCAA notice was provided in November 2011.  See Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  In this regard, the record includes service treatment records, service personnel records and the Veteran's death certificate.  The RO also obtained relevant ships histories and requested verification of claimed Vietnam service through official sources.  

The Board notes that the appellant, in December 2011, submitted releases for private treatment records dating from 2000 to the time of the Veteran's death, including treatment for lung cancer, and that those records have not been obtained to date.  However, the medical cause of the Veteran's death is not in dispute, and the appellant and her attorney have put forth no theory of entitlement aside from  the assertion that the Veteran was exposed to herbicides in service, and that such exposure caused his terminal cancer.  Moreover, the appellant's attorney has not alleged that the failure to request such records was prejudicial.  Indeed, in October 2012 correspondence, the appellant's attorney asserted that the evidence upon which the case hinged was the Veteran's service on two specific naval vessels during the Vietnam era.  At no time has the appellant or her attorney alleged that  the Veteran's lung cancer was related to service for reasons other than herbicide exposure, nor have they asserted that there is any medical evidence suggesting an alternative link or that the treatment records contained a medical opinion addressing whether the Veteran's lung cancer was related to service.  In short, there is no indication or argument suggesting these records would serve any purpose other than documenting the treatment rendered to the Veteran in the few years preceding his death.  As the death certificate adequately identifies the conditions causing death, and the question in this case is whether the Veteran was exposed to herbicides in service, the Board finds the medical evidence of record sufficient, and that remand to request the private treatment records is unnecessary.  See Soyini v. Principi, 1 Vet. App. 540, 546 (1991) (concluding that remand is unnecessary where it "would result in this Court's unnecessarily imposing additional burdens on the [Board] with no benefit flowing to the veteran").  

The Board also acknowledges that a VA opinion has not been obtained to address whether the Veteran's cause of death is related to service.  Again, the evidence does not suggest, and the appellant does not contend, that the Veteran's lung cancer manifested during service or within the year following his discharge, or that it is related to service for reasons other than claimed herbicide exposure.  Nor does she contend that any other condition caused or contributed to his death, and the death certificate does not indicate any other condition contributed to death.  Moreover, there is no competent and credible evidence that the Veteran was, in fact, exposed to herbicides as alleged.  Thus, the Board finds that referral for a VA medical opinion is not warranted, as there is no reasonable possibility that such assistance would aid in substantiating the appellant's claim.  See Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008) (VA may decline to provide DIC claimants with a medical opinion only upon finding that there is "no reasonable possibility" that such assistance would aid in substantiating the claim).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Analysis

Service connection for cause of death may be awarded to a Veteran's surviving spouse for death resulting from a service-connected disability or a disability related to service.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  The death of a Veteran will be considered as having been due to a service-related disability when the evidence establishes that such disability was either the principal or the contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to establish service connection, there must be competent, credible evidence of (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See 38 C.F.R. § 3.303 (2014); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Moreover, where a Veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and cancer becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Veterans who, during active military, naval, or air service, served in the Republic of Vietnam from February 28, 1961, to May 7, 1975, shall be presumed to have been exposed to an herbicide agent, including Agent Orange, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2014).  Section 3.307(d)(6) provides that the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during     the period beginning on January 9, 1962, and ending on May 7, 1975.  38 C.F.R. § 3.307(d)(6)(i).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id.

The Board has reviewed and considered all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The appellant asserts that the Veteran died from lung cancer that was caused by his active duty service during the Vietnam era.  The Veteran's death certificate lists   the immediate cause of death as small cell carcinoma of the lung, and notes brain metastasis.  No other causes or contributing conditions are listed.  The Veteran was not service-connected for any disabilities at the time of his death.

After review of the evidence of record, the Board finds that the preponderance of the competent and probative evidence is against the claim for service connection for the cause of the Veteran's death.  

The appellant, through her attorney, has asserted that the two naval vessels to which the Veteran was assigned during the Vietnam era-the USS Independence and the USS Barney-were inland waterway, or "brown water," Navy vessels, and that the Veteran was thus entitled to the presumption of herbicide exposure afforded by 38 C.F.R. § 3.307(a)(6)(iii).  She has also asserted that the Veteran was exposed to Agent Orange onboard the USS Independence, because he came into contact with aircraft that were returning from Vietnam.

The arguments put forth by the appellant regarding the nature of the Veteran's exposure to herbicides are not supported by competent evidence.  While the appellant's attorney asserts that the USS Barney was a patrol boat serving along the coast and up rivers, no supporting documentation was provided to support that bare assertion.  

The Veteran's service treatment records and service personnel records contain no documentation of Vietnam service.  The Veteran was not awarded a Vietnam Service Medal or Vietnam Campaign Medal.  In addition, a Personnel Information Exchange System (PIES) response dated November 2011 stated that there was no evidence in the Veteran's file to substantiate any service in the Republic of Vietnam.  The appellant has pointed to nothing aside from the Veteran's assignment to the USS Independence and USS Barney in support of the assertion that the Veteran served in Vietnam.  

However, ship histories do not reflect that those ships were operating in Southeast Asia during the period when the Veteran was assigned to them.  The histories indicate that the USS Independence operated in Southeast Asia in 1965, and that the USS Barney operated there in 1967.  The Veteran's personnel records show that he did not enter service until 1967, after the USS Independence had completed its 1965 tour of duty in Southeast Asia, and show that he was not assigned to the USS Barney until March 1968, after that ship had also completed its relevant tour.  

Moreover, the assertion that the USS Barney and USS Independence were "brown water" vessels is also unsubstantiated.  VA has promulgated a listing of the Navy ships associated with service in Vietnam and hence exposure to herbicide agents.  See Training Letter 10-06 (September 2010); see also M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Part 10.k.  As of December 9, 2014, the list of "brown water" ships does not include the USS Independence or the USS Barney.  While  the "ship list" does indicate the USS Barney sent crew members ashore at Da Nang for gunfire mission planning, such occurred in June and July 1967, before the Veteran served on that ship.  In addition, regarding the argument that the Veteran was exposed to Agent Orange while he was assigned to the USS Independence because he worked near aircraft that had been exposed to Agent Orange, there is no presumption of "secondary exposure" based on being near or working on aircraft that flew over Vietnam or handling equipment once used in Vietnam.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.r.  Moreover, such argument appears to be based on the assumption that the USS Independence served in Vietnam waters, which, as noted above, did not occur when the Veteran was aboard.  

In short, the Board finds that the service records and PIES response showing no evidence that the Veteran served in the Republic of Vietnam or contiguous waters, coupled with the ship histories indicating that the ships on which the Veteran served did not operate in Southeast Asia during the time periods when the Veteran was assigned to them, are significantly more probative than the appellant's unsupported assertions that the Veteran served on vessels that traversed the inland waterways of Vietnam or that he was exposed to Agent Orange as a result of working near aircraft that had returned from Vietnam while on the USS Independence.  As the Veteran is not shown to have served in Vietnam, the presumption of exposure to herbicides pursuant to 38 C.F.R. § 3.307 does not apply, and service connection for lung cancer due to the alleged herbicide exposure is denied.  38 C.F.R. § 3.309(e).

The Board also finds that the Veteran's lung cancer cannot be presumed to have been incurred in service under 38 C.F.R. § 3.309(a), as his death certificate indicates that lung cancer was diagnosed in 2002, approximately 30 years after     his discharge from service.  The appellant has not contended otherwise.

Although the Veteran is not entitled to the foregoing regulatory presumptions, the Board must still evaluate whether his lung cancer was related to service on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Here, the evidence of record does not show, and the appellant has not, in fact, asserted, that the Veteran's lung cancer was present in service or is related to service for reasons other than alleged Agent Orange exposure.  Nor has she suggested that any other condition of service origin caused or contributed to death.  In any event, the Veteran's service treatment records do not reflect treatment or findings of lung cancer and, as already noted, the death certificate indicates that lung cancer was diagnosed in 2002, approximately 30 years after the Veteran's discharge from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  Moreover, the Veteran's service separation examination found no abnormalities other than scars or tattoos.  In short, there is no evidence of record indicating that the Veteran's lung cancer, which caused his death, was directly related to service, and service connection for the cause of the Veteran's death on that basis is also not warranted.

In summary, there is no evidence of lung cancer in service or within one year following discharge from service and no competent and credible evidence that the Veteran was exposed to herbicides in Vietnam as alleged.  Thus, the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death, and the appeal is denied.

In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-57.




ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


